AMENDMENT ONE TO
 
EMPLOYMENT AGREEMENT
 


 
This Amendment One to the Employment Agreement, dated December 16, 2008
(“Employment Agreement”), by and between Peoples Federal Savings Bank (the
“Bank”) and ______________ (“Executive”) is effective as of January 15, 2013.
 
WHEREAS, the Bank and the Executive wish to revise the Employment Agreement to
change the “Anniversary Date” of such Employment Agreement from December 16th of
each year to January 15th of each year, commencing January 15, 2013; and
 
WHEREAS, such revision is being made to change the date from which the
Employment Agreement renews each year.
 
NOW THEREFORE, Section 2(b) is hereby amended to read as follows, effective as
of January 15, 2013:
 
“(b)           Commencing on January 15, 2013 and within thirty (30) days of
each January 15th thereafter (“each, an “Anniversary Date”), the disinterested
members of the Board of Directors may renew the term of this Agreement for an
additional one (1) year period beyond the then effective expiration date,
provided that the Executive shall not have given at least sixty (60) days’
written notice of his desire that the term not be renewed.  If Executive has not
given notice of nonrenewal, and the Board determines to renew the term of the
Agreement, then the Agreement shall renew and shall remain in effect for
thirty-six (36) full calendar months from such Anniversary Date.  If the Board
determines not to renew the Agreement and written notice of nonrenewal is
provided to the Executive, then in such case the term of this Agreement shall
become fixed and shall cease at the end of thirty-six (36) months following such
Anniversary Date.”
 
IN WITNESS WHEREOF, the Bank and the Executive have executed this Amendment,
effective as of the date set forth below.
 



 
 

    PEOPLES FEDERAL SAVINGS BANK       _______________________        By:
__________________________________ Date               EXECUTIVE:      
_______________________   By: __________________________________ Date    

 
 


 